DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/03/2019 has been considered by the examiner.

Title
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Redundant Sensor Data Serialization, Sensed State Determination and Sensor Malfunction Diagnosis Apparatus.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kurachi (US 20130021135; “Kurachi”), in view of Lee (20150036700; “Lee”).

Regarding claim 1, Kurachi discloses, in figures 1 and 2, a state determination apparatus (1, 31, 32) comprising: a plurality of sensors (31, 32) that detect a state of the same determination target in a duplicated manner (¶ 0030, examiner notes Kurachi’s first and second sensors both check a safety state), each sensor (31, 32) outputting a high level detection signal in a case where the determination target (¶ 0030, “safe state”) is in a first state (¶ 0030, Kurachi’s sensors produce an ON output when a safe state is detected and an OFF output when a safe state is not detected) and outputting a low level detection signal in a case where the determination target is in a second state different from the first state (see previous comment); and a calculation element (1) that receives an input (X0, X1) of an output signal (¶ 0033) of the plurality of sensors (31, 32), a determination unit (11) that determines ((Y0), ¶ 0033, examiner notes Kurachi’s enable/disable signal indicates if a safe state is the current condition) whether the determination target (¶ 0030, “safe state”) is in the first state (see previous comment) or the second state (see previous comment) based on the stored logical levels (see fig. 2, examiner notes the operation enable/disable logic circuit operates on logic levels) , and a diagnosis unit (12) that diagnoses a malfunction in at least one sensor (31, 32) of the plurality of sensors (31, 

Kurachi fails to disclose a synchronous selector element that receives and sequentially outputs sensor data and a synchronous reception/storage element that receives sequential data and stores it in a parallel form.
Lee teaches, in figures 1 and 3, a selector element (124) that receives an input of the detection signal of each sensor (Sensor Data 0-7) of the plurality of sensors (127) and sequentially outputs the detection signal of one sensor among the detection signals (¶ 0021,  Lee transmits “any one of sensor data of the second device 120, such as sensor data 0 to sensor data 7”, ¶ 0035, Lee outputs selected sensor data sequentially) of the sensors (127) in synchronization with a first clock signal (10, 11, 12) having a first frequency (see figure 1, examiner notes Lee’s counter frequency is derived from the 1st device oscillator); and a first device (110) that receives an input of an output signal (see figure 1, examiner notes Lee’s multiplexer “OUT” output is connected to the shift register IC “in” input) of the selector element (124), wherein the first device (110) includes a storage unit (114) that sequentially stores a logical level of the output signal ((113, 115) ¶ 0023, examiner notes Lee’s memories store sensor data sequentially transmitted from the second device) of the selector element (124) in a bit width greater than or equal to the number of the plurality of sensors (see figure 1, Lee’s 2nd memory presents sensor outputs equal to sensor inputs on the second device) in synchronization with a second clock signal having a second frequency (see figure 1, examiner notes Lee’s shift register IC “Shift CLK” is derived from the 1st device oscillator) higher than or equal to the first frequency (see figure 1, examiner notes Lee’s counter frequency and Shift CLK frequency are equal).


Regarding claim 2, Kurachi and Lee disclose, in Kurachi’s figures 1-2 and 3b, the determination unit (Kurachi (11)) performs the determination using a non-conjunction of the stored logical levels (¶0044, see figure 4, examiner notes when Kurachi’s sensor signals are high at timing 2, Y0 remains low b/c the system relies also on the sensor fault detection signal).

Regarding claim 3, Kurachi and Lee disclose, in Kurachi’s figures 1-2 and 4, the diagnosis unit (Kurachi (12)) performs the diagnosis using non-matching between the stored logical levels (see figure 4, examiner notes Kurachi circuit detects a fault after two non-matching signals move to a matching enable state).

Regarding claim 4, Kurachi and Lee disclose, in Lee’s figures 1 and 3, the storage unit  (Lee (114)) is a calculation unit that sequentially reads the logical levels (see figure 1, examiner notes Lee’s multiplexer “OUT” output is connected to the shift register IC “in” input) of the output signal (¶ 0021,  Lee transmits “any one of sensor data of the second device 120, such as sensor data 0 to sensor data 7”, ¶ 0035, Lee outputs selected sensor data sequentially) of the selector element (Lee (124)) in synchronization with the second clock signal (see figure 1, st device oscillator) and stores the read logical levels in a memory (Lee (113, 115)).

Regarding claim 5, Kurachi and Lee disclose, in Lee’s figures 1 and 3, the storage unit (Lee (114)) is a shift register (Lee, ¶ 0027, “the memory unit may be a shift register IC”) in which a plurality of registers (Lee (115) ¶ 0021, “storage registers”) corresponding in number to the bit width are connected in series (see Lee’s figure 1, examiner notes Lee’s shift register is depicted with 8 bits matching the number of sensors represented in the multiplexer sequential data).

Regarding claim 9, Kurachi and Lee disclose, in Lee’s figures 1 and 3, an oscillation circuit (Lee (111)), wherein the first clock signal (Lee (10, 11, 12)) is supplied from the oscillation circuit (see figure 1, examiner notes Lee’s counter frequency is derived from the 1st device oscillator).

Regarding claim 10, Kurachi and Lee disclose, in Lee’s figures 1 and 3, the first clock signal (Lee (10, 11, 12)) is supplied from the calculation element (Lee (114)).

Regarding claim 12, Kurachi and Lee disclose, in Lee’s figure 1, the selector element (Lee (124)) and the calculation element (Lee (114)) are mounted on different substrates (¶ 0025, examiner notes Lee’s first and second devices are physically separated).


.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kurachi (US 20130021135; “Kurachi”) and Lee (20150036700; “Lee”), in view of Evans, Jr. (5864287; “Evans, Jr.”).

Regarding claim 11, Kurachi and Lee fail to disclose a plurality of LEDs that indicate the sensors output states.
Evans, Jr. teaches a plurality of light emitting diodes (78, 80) for which whether or not to emit light is individually controlled depending on a logical level of the detection signal of each sensor of the plurality of sensors (claim 17, examiner notes Evans, Jr.’s LEDs indicate the operational state of the sensor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Evans, Jr.’s scheme of indicating a sensor state with an LED coupled to the sensor with Kurachi and Lee’s fault detection system to indicate the logic state of each sensor. Doing so increases diagnosis redundancy by adding visual indications of duplicated sensors states.

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6, the examiner notes a search has not revealed prior art teaching or suggesting, at least, the subject matter combination of claims 1 and 5 including the diagnosis unit includes a gate element that receives an input of an output signal of the plurality of registers, and a filter circuit that attenuates a high-frequency component of an output signal of the gate element, and a time constant of the filter circuit is greater than or equal to a product of a multiplicative inverse of the second frequency and the number of registers of the plurality of registers. Examiner concludes prior existence of the combination, or a suggestion to combine all cited references, is improbable.
Regarding claim 7, the examiner notes a search has not revealed prior art teaching or suggesting, at least, the subject matter combination of claims 1 and 5 including the second clock signal is a signal obtained by multiplying the first clock signal and shifting a phase. Examiner concludes prior existence of the combination, or a suggestion to combine all cited references, is improbable. Claim 8 would be allowable for at least the same reasons as above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P GRAVES whose telephone number is (469)295-9072.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA or CANADA) or 571-272-1000.






/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        

/Eric S. McCall/Primary Examiner, Art Unit 2856